Citation Nr: 1451823	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a blood disorder, to include polycythemia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to September 1992 and from February 2001 to October 2001.  He also had service in the Army National Guard.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from September 2008 and November 2009 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.

Pursuant to his request (see March 2011 VA Form 9), the Veteran was scheduled for a Board videoconference hearing in December 2013.  See October 2013 notice letter.  The Veteran failed to appear at the hearing and has not provided cause for his failure to appear or requested another hearing.  Therefore, his hearing request is deemed withdrawn.  

In February 2014, the Board reopened the previously denied claim for service connection for a blood disorder and remanded the claim for additional development before making a determination on the merits.  The case has since been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The electronic folder in Virtual VA includes documents that are duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, the Board remanded the claim, in part, to obtain verification of all service periods.  As explained in the prior remand, the Veteran submitted a September 2002 treatment record from Fort Benning, Georgia in which polycythemia was diagnosed.  The Veteran asserted that this diagnosis occurred while he was on active duty.  The evidence of record showed that the Veteran last served on active duty in October 2001, but also indicated that he served in the National Guard until September 2003.  Thus, the Board remanded the claim to verify the dates of the Veteran's National Guard service and whether there were any periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) that had not yet been verified.  

The Board notes that the AOJ contacted the Veteran's Army National Guard unit and that they provided a Retirement Points History Statement.  See June 2013 response.  This statement, however, does not include the dates of ACDUTRA and INADUTRA.  The AOJ also obtained service personnel records; however, none of these records show the precise dates of ACDUTRA and INACDUTRA.  Such verification is relevant to a determination as to whether the claimed disability was incurred during a period of qualifying service.  Therefore, a remand is required to ensure compliance with the terms of the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

In addition, the Board finds that the April 2014 VA examination is inadequate.  Although the examiner provided an opinion regarding the nature and etiology of the Veteran's blood disorder with adequate rationale, the opinion was based on an initial diagnosis of a polycythemic condition in February 2003.  The examiner apparently did not consider the September 2002 treatment record from Fort Benning, which showed a diagnosis of polycythemia.  Therefore, a remand is required for a supplemental opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate units or agencies to verify the specific dates of the Veteran's ACDUTRA and INACDUTRA.  (Service personnel documents of record verify the Veteran's National Guard service dates only for the purpose of retirement points, and do not indicate his status as ACDUTRA or INACDUTRA for specific dates of service.)  If such information is not available, that fact (and the units/agencies contacted) should be noted in the claims file.  All records and/or responses received should be associated with the claims file. 

2.  Then, obtain an addendum to the April 2014 examination by the same examiner or another examiner if not available.  If an examiner deems an examination necessary, one must be provided.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum.  

After a review of the record on appeal, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's blood disorder is a result of any incident in service, or whether it is at least as likely as not that the disorder first began to manifest during the Veteran's active duty service or any verified period of ACDUTRA.  The examiner is asked to specifically discuss the September 2002 treatment record from Fort Benning, Georgia, showing a diagnosis of polycythemia.  A complete explanation for any opinion offered must be provided.

3.  After completing these actions, ensure that the medical opinion and evidentiary development complies with the remand directives.  Conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



